JUDGMENT
PER CURIAM.
Upon consideration of the judgment of the Board of Governors of The Florida Bar, dated April 1, 1967, filed herein April 5, 1967 and duly served upon the respondent finding him guilty of violation of Title 26, U.S.Code, Section 7201, a felony, and suspending him from the practice of law in Florida until July 1, 1967 and thereafter until he shall demonstrate his rehabilitation, and it now appearing from the records in this cause that the said respondent was released from the United States Department of Justice Bureau of Prisons on January 11, 1968 at the expiration of his sentence less good time credits, and the Court further finding that disciplinary proceedings referred to in this Court’s suspension order of January 6, 1967 have been concluded by the judgment heretofore referred to and the Court being advised of its judgment in the premises, it is
Ordered that the suspension of the said Benjamin Cohen from the practice of law entered January 6, 1967 be and the same is hereby continued in full force and effect until such time as he shall demonstrate to the Board of Governors of The Florida Bar and this Court, in appropriate proceedings, his rehabilitation and entitlement to be reinstated to the practice of law in this State.
It is so ordered.
CALDWELL, C. J., and THOMAS, ROBERTS, DREW and THORNAL, JJ., concur.